Name: Council Regulation (EEC) No 2302/78 of 29 September 1978 on the application of Decision No 3/78 of the EEC-Austria Joint Committee - Community transit - amending Annex II to the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities for trade in goods between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/2 Official Journal of the European Communities 30 . 9. 78 COUNCIL REGULATION (EEC) No 2302/78 of 29 September 1978 on the application of Decision No 3/78 of the EEC-Austria Joint Committee  Community transit  amending Annex II to the Agreement between the Euro ­ pean Economic Community and the Republic of Austria on the simplification of formalities for trade in goods between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria Whereas this change is the subject of Decision No 3/78 of the EEC-Austria Joint Committee ; whereas it is necessary to take the measures required for the implementation of that Decision , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas point (c) of Article 8 (3) of the Agreement between the European Economic Community and the Republic of Austria on the simplification of formali ­ ties in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria (*), signed on 11 June 1975, empowers the Joint Committee set up under the Agreement between the European Economic Commu ­ nity and the Republic of Austria on the application of the rules on Community transit (2), signed on 30 November 1972, to issue, as Decisions, amendments to the Annexes to the Agreement of 11 June 1975 ; Whereas the Joint Committee has issued amend ­ ments to Annex II to the Agreement of 11 June 1975 by reason of the introduction, with effect from 1 October 1978 , of a new specimen of movement certifi ­ cate for goods A.TR.l used for the purposes of the Association between the European Economic Commu ­ nity and Turkey ; HAS ADOPTED THIS REGULATION : Article 1 Decision No 3/78 of the EEC-Austria Joint Committee  Community transit  of 28 July 1978 amending Annex II to the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other, when the said goods are forwarded from Austria, shall apply in the Community. The text of the Decision is annexed to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 October 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1978 . For the Council The President J. ERTL (') OJ No L 188 , 19 . 7. 1975, p. 2. (2) OJ No L 294, 29. 12. 1972, p. 87 .